DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     SANDRA JEAN BROWN and
                         LAUREN BROWN,
                            Appellants,

                                    v.

      STARWOOD RETAIL PROPERTY MANAGEMENT, LLC, and
             TM WELLINGTON GREEN MALL, LP,

                                Appellees.

                              No. 4D19-836

                         [November 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502017CA000012XXXXMB.

   Spencer T. Kuvin of The Law Offices of Craig Goldenfarb, P.A., West
Palm Beach, for appellants.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.